          Case 1:20-cr-00237-PKC Document 32
                                          31 Filed 12/04/20 Page 1 of 1
                                          U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007

                                                        December 4, 2020
                                          The status conference scheduled for December 15, 2020
By ECF                                    is adjourned to February 23, 2021 at 11:00 a.m. Time is
                                          excluded under the speedy trial act until 2/23/2021 for
The Honorable P. Kevin Castel
                                          the reasons set forth in the government’s letter dated
United States District Judge
                                          December 4, 2020.
Southern District of New York
                                          SO ORDERED.
Daniel Patrick Moynihan Courthouse
                                          Dated: 12/4/2020
500 Pearl Street
New York, New York 10007

   Re:     United States v. Edinuel Rodriguez Polanco and Felipe Gonzalez, 20 CR 237 (PKC)

Dear Judge Castel,

        The Government writes on behalf of the parties to request respectfully a further
adjournment of approximately sixty days of the conference set for December 15, 2020 to a date
and time that is convenient for the Court. At this time, the parties anticipate pre-trial dispositions
for both defendants but require additional time to achieve those dispositions, principally due to
constraints on the ability of counsel to communicate with their clients due to precautionary
measures in place at the Metropolitan Correctional Center in response to the ongoing coronavirus
pandemic, which have also substantially delayed the ability to conduct proffers pursuant to 18
U.S.C. § 3553(f)(5). [With the consent of the defendants, the Government requests respectfully
that the Court exclude time under the Speedy Trial Act from December 15, 2020 through the date
of any adjournment pursuant to 18 U.S.C. § 3161(h)(7) on the basis that the interests of the public
and the defendants in a speedy trial are outweighed here by the interests of the defendants in being
able to achieve a pre-trial disposition and to take the steps necessary to effectuate such a
disposition, an exclusion that the Government further submits is appropriate at this time in light of
the national emergency declared over the coronavirus pandemic. ]

                                                 Respectfully,

                                                 AUDREY STRAUSS
                                                 Acting United States Attorney

                                           By:
                                                 Thomas John Wright
                                                 Assistant United States Attorney
                                                 (212) 637-2295

cc: Sylvie Levine (Counsel to Edinuel Rodriguez Polanco) (By ECF)
    Eric Franz (Counsel to Felipe Gonzalez) (By ECF)
